Citation Nr: 1329163	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for osteoarthritis (other than lumbar spine), to include as secondary to service-connected disabilities.

3.  Entitlement to an effective date earlier than October 12, 2011, for the assignment of a 100 percent rating for coronary artery disease.

4.  Entitlement to an effective date earlier than October 12, 2011, for the award of special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty with the United States Air Force from January 1981 to November 1981.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In January 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2011, the Board, in pertinent part, granted service connection for coronary artery disease and remanded the issues of entitlement to service connection for GERD and osteoarthritis (other than lumbar spine) to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

In December 2012, the Board remanded the case for additional development, to include the issuance of a statement of the case on the issue of entitlement to an effective date earlier than March 1, 2012, for the assignment of a 100 percent rating for coronary artery disease.  In a January 2013 rating decision, the RO increased the initial rating of the coronary artery disease disability to 30 percent from August 28, 2007, and to 100 percent from October 12, 2011.  It also granted SMC at the housebound rate from October 12, 2011.  The Veteran subsequently perfected his appeal with respect to that rating decision.  The issues have been characterized as indicated on the title page to comport with his contentions and the evidence of record.

The issues of entitlement to service connection for GERD and osteoarthritis (other than lumbar spine), to include as secondary to service-connected disabilities, and for an effective date earlier than October 12, 2011, for the award of SMC at the housebound rate, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to October 12, 2011, the evidence of record does not demonstrate that the Veteran's coronary artery disease was manifested by more than one episode of acute congestive heart failure in the past year; that a workload of greater than 3 METs but not greater than 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  An ejection fraction of 55 percent was noted in December 2006.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to October 12, 2011, for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, and 4.104, Diagnostic Codes 7005, 7006 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for coronary artery disease.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, Social Security Administration, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was conducted in March 2012; the Veteran has not argued, and the record does not reflect, that the examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   



Coronary Artery Disease

The Veteran filed a claim of service connection for coronary artery disease on August 28, 2007.  The Board granted service connection for coronary artery disease in a November 2011 decision.  

In a December 2011 rating decision, the AMC implemented the Board's grant of service connection for coronary artery disease, assigning a 0 percent rating effective July 28, 2008.

In a January 2012 written statement, the Veteran expressed his disagreement with the rating and effective date assigned for coronary artery disease.

In a September 2012 rating decision, the AMC granted an increased rating and earlier effective date for coronary artery disease, assigning a 10 percent rating effective August 28, 2007 and a 100 percent rating effective March 1, 2012.

In a September 2012 written statement, the Veteran expressed his disagreement with the effective date assigned for the 100 percent rating for coronary artery disease.

In a January 2013 rating decision, the AMC granted assigned a 30 percent rating for coronary artery disease effective August 28, 2007 and a 100 percent rating effective October 12, 2011.  In a written statement dated in February 2013, the Veteran contends that the 100 percent rating should be assigned from August 28, 2007.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's coronary artery disease has been evaluated under DC 7005, which pertains to coronary artery disease, and DC 7006, which pertains to residuals of a myocardial infarction.  See 38 C.F.R. § 4.104.  Additionally, DC 7017 pertains to coronary bypass surgery.  

The schedular criteria for coronary artery disease under DC 7005, and the schedular criteria under DC's 7006 and 7017 are all the same except that, under DC 7006, a 100 percent rating will be assigned during and for three months following a myocardial infarction, and under DC 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  See id.  Thus, the Board finds that the criteria under these three diagnostic codes need not be considered separately except where the evidence shows that the Veteran suffered a myocardial infarction or underwent coronary bypass surgery.  Moreover, to assign separate ratings under these diagnostic codes would result in compensating the Veteran twice for the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100.  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

Under 38 C.F.R. § 4.104, DC 7006, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. 

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. 

The maximum 100 percent evaluation is assigned for a myocardial infarction during and for three months following the myocardial infarction, documented by laboratory tests.  Thereafter, a 100 percent rating is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The criteria are identical under DC 7017, except that a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery. 

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104 , Note (2). 

The Veteran underwent an angioplasty in 2003.  A private hospital record dated in August 2005 noted complaints of dyspnea on exertion and some chest discomfort.  Cardiac catheterization showed 70 percent left main stenosis and 75 percent proximal left anterior descending lesion and 60 percent circumflex lesion.  Ventricular function was normal.  Coronary artery bypass surgery was recommended.

Private treatment records note a myocardial infarction on December 6, 2006.  Chest X-ray at that time demonstrated cardiomegaly.  A December 7, 2006 report of coronary angiography, left ventricular angiography, and left heart catheterization noted an ejection fraction of 55 percent.  Coronary artery bypass grafting was scheduled for the following day.  

A June 2009 VA examination noted that the Veteran had suffered a myocardial infarction with subsequent coronary artery bypass in 2006.  The examiner stated that there were no problems with angina pectoris or congestive heart failure in the record.  The diagnoses included coronary artery disease, "postop coronary artery bypass grafting with no known complications."

Private treatment records show that the Veteran suffered a myocardial infarction on October 12, 2011.

A VA examination in March 2012 noted that following his coronary artery bypass graft in 2006 the Veteran had remained relatively stable until October 2011.  On the March 2012 VA examination, METs testing showed that a workload of 1-3 METs resulted in dyspnea, fatigue, and angina.

The Veteran has been assigned a 100 percent evaluation from the date of his myocardial infarction in October 2011.  The March 2012 VA examination findings of METs testing that showed that a workload of 1-3 METs resulted in dyspnea, fatigue, and angina supports the current 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.

The record does not support a rating in excess of 30 percent prior to October 12, 2011.  

The myocardial infarction and coronary artery bypass graft in December 2006 both predated the Veteran's claim for service connection and cannot serve as the basis for a 100 percent rating.  The cardiomegaly demonstrated on X-ray in December 2006 and the ejection fraction of 55 percent noted that same month are contemplated by the current 30 percent rating assigned from the date of the Veteran's claim in August 2007.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.  The March 2012 VA examination noted that the Veteran's coronary artery disease had remained relatively stable from the coronary artery bypass graft in 2006 until October 2011 when he suffered his second myocardial infarction.  

In short, the most probative evidence of record prior to October 12, 2011, indicates the Veteran's coronary artery disease was productive of an ejection fraction of 55 percent.  There was no showing of left ventricular dysfunction (the August 2005 cardiac catheterization noted that ventricular function was normal), and no METs testing was conducted prior to that date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the Veteran's coronary artery disease prior to October 12, 2011.

The Board has also considered whether the Veteran's disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably described the Veteran's disability level and symptomatology and provided for higher ratings for additional or more severe symptomatology.  Thus, the Veteran's disability picture prior to October 12, 2011 was contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An effective date earlier than October 12, 2011, for the assignment of a 100 percent rating for coronary artery disease is denied.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Board's December 2012 remand noted that the March 2012 VA examination reports did not include adequate opinions addressing secondary service connection for GERD and osteoarthritis (other than lumbar spine).  The Board directed that the March 2012 VA examiner provide an addendum opinion with adequate supporting rationale.  In April 2013, that examiner provided additional examination reports that merely stated that there was "no change in the previously expressed opinion."  New examinations are necessary to properly assess the Veteran's claims for service connection.

Consideration of the Veteran's claim for an effective date prior to October 12, 2011, for the award of SMC at the housebound rate is "inextricably intertwined," see Harris v. Derwinski, 1 Vet. App. 180, 182- 83 (1991), with the claims for service connection for GERD and osteoarthritis, and these service connection issues must be adjudicated prior to a final decision on the merits concerning the claim for an earlier effective date for SMC. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA esophagus and hiatal hernia examination by a medical professional who has not previously examined him.  The claim file must be reviewed in conjunction with the examination.  The examiner is to opine as to whether it is at least as likely as not that the Veteran's current GERD was caused by or is aggravated by his service-connected coronary artery disease, lumbar spine disability, and/or dysthymia and depression.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA joints examination by a medical professional who has not previously examined him.  The claim file must be reviewed in conjunction with the examination.  The examiner is to perform all necessary testing to determine which of the Veteran's joints, including his cervical spine, are affected by osteoarthritis.  The examiner is to opine as to whether it is at least as likely as not that any current osteoarthritis (other than in the lumbar spine) is related to any incident of service, or was caused by or is aggravated by his service-connected lumbar spine disability and/or dysthymia and depression.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  All examination reports must discuss all of the relevant medical opinions of record with respect to the opinions offered.

4.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


